Execution Version

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

The Persons listed on Each of the Seller Signature Pages Attached hereto (the
“Sellers”);

 

Crush Mobile, LLC, a Delaware Limited Liability Company (the “Company”)

 

And

 

Northsight Capital, Inc., a Nevada Corporation (“Purchaser”)

 

 

 

 

Dated as of August 8, 2017

 

 

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of August 8, 2017,
is by and between the persons listed on the Seller Signature Pages attached
hereto (individually, a “Seller” and, collectively, the “Seller’s”), including
Itay Koren, the majority member of Crush Mobile, LLC, a Delaware Limited
Liability Company (the “Company”), having its principal place of business at 286
Madison Avenue, Suite 800, New York, New York 10017, and Northsight Capital,
Inc., a Nevada corporation, with an address of 7740 East Evans Rd., Scottsdale,
AZ 85260 (the “Purchaser”) (collectively, sometimes referred to as the
“Parties”).

 

RECITALS

 

WHEREAS, the Sellers collectively own all of the outstanding equity interests of
the Company (the “Membership Interests”), and are willing to sell the Membership
Interests to Purchaser; and

 

WHEREAS, Purchaser wishes to acquire all of the outstanding Membership
Interests;

 

WHEREAS, the parties hereto wish to adopt an agreement pursuant to which
Purchaser will acquire all of the Membership Interests solely in exchange for
shares of Purchaser’s Common Stock (“Purchaser’s Common Stock”) and the other
consideration set forth herein;

 

NOW, THEREFORE, in consideration for the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.DEFINITIONS 

 

“Agreement” has the meaning set forth in the preamble.

 

“Base Balance Sheet” has the meaning specified in Section 5.

 

“Company” has the meaning set forth in the preamble.

 

“Governmental Authority” means any government or political subdivision or
regulatory body, whether federal, state, local or foreign, or any agency or
instrumentality of any such government or political subdivision or regulatory
authority, or any federal, state, local or foreign court or arbitrator.

 

“Indemnified Person” means any person entitled to be indemnified under Section
9.

 

“Indemnifying Person” means any person obligated to indemnify another person
under Section 9.

 

“Intellectual Property Rights” means (i) patents, patent applications,
trademarks or service marks (whether registered or unregistered), trade mark or
service mark applications, trade names, copyrights, computer software, maskworks
and (ii) all customer lists, and manufacturing and other secret processes and
technologies and other trade secrets (collectively “Trade Secrets”).

 

“Knowledge” an individual will be deemed to have “Knowledge” of a particular
fact or other matter if (i) such individual is actually aware of such fact or
other matter; or (ii) a prudent individual could be expected to discover or
otherwise become aware of such fact or other matter in the course of conducting
a reasonably comprehensive investigation concerning the existence of such fact
or other matter. A person (other than an individual) will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
serving, or who has at any time served, as a director, officer, partner,
executor, or trustee of such person (or in any similar capacity) has, or at any
time had, Knowledge of such fact or other matter.

 

“Law” means any law, statute, code, ordinance, regulation or other requirement
of any Governmental Authority.

 

“Lien” means any mortgage, lien, pledge, encumbrance, security interest, claim,
charge, and/or defect in title or other restriction.

 

“Material Adverse Change” or “Material Adverse Effect” means, when used in
connection with a person, any change, effect, event, occurrence or state of
facts that, by itself or in conjunction with all other such changes, effects,
events, occurrences or states of facts, whether or not arising in the Ordinary
Course of Business, is, or reasonably would be expected to be, material and
adverse to the financial condition (including working capital, earnings, and
reserves), properties, assets, liabilities, business or operations of the
person’s business.

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

“Membership Interests” has the meaning set forth in the recitals.

 

“Order” means any order, judgment, injunction, award, decree, ruling, charge or
writ of any Governmental Authority.

 

“Parties” has the meaning set forth in the preamble.

 

“Permit” means any permit, license, approval, consent, or authorization issued
by a Governmental Authority.

 

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, trust, or
other entity.

 

“Principal Shareholders” means Itay Koren, Edward J. Murphy and Sonya Kreizman.

 

“Proceeding” means any complaint, action, lawsuit, hearing, investigation,
charge, audit, claim or demand.

 

“Purchase Price” has the meaning set forth in Section 3.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Purchaser’s Common Stock” has the meaning set forth in the preamble.

 

“Seller(s)” has the meaning set forth in the preamble.

 

“Third Party Action” means any written assertion of a claim, or the commencement
of any action, suit, or proceeding, by a third party as to which any person
believes it may be an Indemnified Person hereunder.

 

2.PURCHASE AND SALE OF STOCK.  

 

2.1Purchase of Membership Interests. 

 

Subject to the provisions of this Agreement, each of the Sellers agrees to sell,
and Purchaser agrees to purchase, at the Closing (as defined in Section 2.2
hereof), the Membership Interests, which Membership Interests constitute, and
will constitute at the Closing, 100% of the issued and outstanding Membership
Interests of the Company.

 

2.2Time and Place of Closing.  

 

The closing of the purchase and sale provided for in this Agreement (herein
called the “Closing”) shall be held on August__, 2017 or at such other date or
time as may be fixed by mutual agreement of the parties (the “Closing Date”).

 

2.3Instruments of Conveyance.  

 

In addition to any other documents to be delivered under other provisions of
this Agreement, in order to convey the Membership Interests, at the Closing:
Seller shall deliver to Purchaser (a) certificates, if any, for all the
Membership Interests owned by each Seller, duly endorsed in blank for transfer,
or with stock powers attached duly executed in blank, with all signatures
notarized, if requested by Purchaser and (b) such other documents as may be
required to effect a valid transfer of the Membership Interests by each Seller,
free and clear of any and all Encumbrances under Article 8 of the Uniform
Commercial Code or otherwise. Such instruments of transfer (i) shall be in the
form and substance reasonably satisfactory to Purchaser, and (ii) shall
effectively vest in Purchaser good and marketable title to all the Membership
Interests, free and clear of all Encumbrances.

 

3.PURCHASE PRICE/PAYMENTS AT CLOSING 

 

3.1Purchase Consideration. In consideration of Sellers’ transfer of the
Membership Interests to the Purchaser, the Purchaser shall issue an aggregate of
4,904,000 shares of Purchaser Common Stock (the “Purchase Price”), with each
Seller to receive a pro-rata number of said shares based on his/her/its
proportionate interest in the Membership Interests of the Company, except that
Yossi Shemesh shall be paid $1,876 in cash for his Membership Interest, Adam
Gottlieb shall be paid $625 in cash for his Membership Interest and Robert
Feinstein shall be paid $2,778 in cash for his Membership Interest. For the
avoidance of doubt, if a Seller owns 10% of the Membership Interests, said
Seller shall receive 490,400 shares of the Purchaser’s common stock (10% of the
4,904,000 shares comprising the Purchase Price). 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

3.2Additional Shares. In addition to the foregoing Purchase Price, the Purchaser
shall issue 3 million shares of Purchaser Common Stock to Company creditors
specified on schedule 3.2 hereof, which shall be in full and complete
satisfaction of $300,000 of indebtedness owing by the Company to said
creditors. 

 

3.3Payment to 17 Media Group, LLC. The Purchaser shall pay $80,000 in cash to 17
Media Group, LLC, an affiliate of Itay Koren, in full and complete satisfaction
of all indebtedness owing by the Company to such entity. 

 

3.4Title. Upon receipt of the Purchase Price, all of Sellers’ right, title and
interest in and to the Membership Interests, shall, without further action on
the part of Seller, be vested in the Purchaser free and clear of any and all
Liens. 

 

4.REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL SHAREHOLDERS AND COMPANY 

 

The Company and, solely with respect sections 4.1 through 4.3 inclusive and 4.18
(relating to investor status) hereof, each Seller (for himself/herself/itself on
a several and not joint basis) hereby represent and warrant to Purchaser as
follows:

 

4.1Execution, Delivery and Performance of Agreement. The Company and, with
respect to each Seller, such Seller has the power and authority to execute,
deliver and perform fully his and its obligations under this Agreement. 

 

4.2Title to Membership Interests. Each Seller is the record and beneficial owner
of the Membership Interests set forth opposite his/her/its name on the
respective Seller’s Signature page attached hereto. The Membership Interests to
be delivered by Seller to Purchaser pursuant to this Agreement will be, when
delivered by appropriate instruments of assignment and assumption, duly
authorized, validly issued, fully paid and nonassessable, and will be free and
clear of all Encumbrances, under Article 8 of the Uniform Commercial Code or
otherwise. 

 

4.3Enforceability. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action on the part of each Seller and the
Company and constitute the valid and legally binding obligations of each Seller
and the Company enforceable against them in accordance with its terms. 

 

The Company and each Principal Shareholder (for himself/herself/itself) hereby
represent and warrant to Purchaser as follows:

 

4.4No Conflict. Neither the execution of this Agreement, nor the performance by
the Principal Shareholders or the Company of their respective obligations
hereunder will violate or conflict with any agreement by which any Principal
Shareholder or the Company, respectively, is bound, or any applicable Law or
Order. 

 

4.5Consents. No consent of any third party or Governmental Authority is required
in connection with the execution and delivery by the Principal Shareholder or
the Company of this Agreement and/or the consummation of the transactions
contemplated hereby. 

 

4.6Existence, Good Standing and Authority. The Company is a Delaware limited
liability company, duly formed, validly existing and in good standing under the
laws of the State of Delaware. The Company has full power and authority to own,
operate, or lease its properties and to conduct its business in the manner and
in the places where such properties are owned or leased or such business is
conducted by it. 

 

4.7 Base Balance Sheet. The Company shall deliver a balance sheet of the
Company, prepared by its duly authorized financial officer, at least five days
before the Closing and dated as of June 30, 2017 (the “Base Balance Sheet”). The
Base Balance Sheet has been prepared by the Company in good faith and in a
manner that fairly presents the financial condition of the Company, but has not
been prepared in accordance with GAAP. In preparing the financial statements,
the following provisions shall apply:

 

(a) Consistency. The same accounting principles, practices, procedures and
policies that have been used by the Company historically in preparing the
Company’s financial statements shall be used in preparing the Base Balance
Sheet, and the computational methods and assumptions used in preparing the
Company’s financial statements shall be used in the preparation of the Base
Balance Sheet.

 

4.8Financial Statements. The Base Balance Sheet is complete and correct and
fairly presents the financial position of the Company as of the date thereof.
Such Base Balance Sheet has been prepared in accordance with accounting
principles, practices, procedures and policies consistently applied throughout
the periods involved and prior periods, except for the omission of footnotes
otherwise required by GAAP in the case of interim financial statements. The
books and records of the Company are adequate to enable a PCAOB registered
auditor to render an audit opinion on the Company’s historical financial
statements.  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

4.9Absence of Undisclosed Liabilities.  

 

As of the Closing Date, the Company has no liabilities of any nature, whether
accrued, absolute, contingent or otherwise (including without limitation
liabilities as guarantor or otherwise with respect to obligations of others, or
liabilities for taxes due or then accrued or to become due), except as may be
disclosed in the Base Balance Sheet.

 

4.10Payment of Taxes. 

 

(a) The Company has duly and timely filed, after taking into account valid
extensions therefore, all Tax Returns required to be filed by it with any
Governmental Authority with respect to Taxes. All of the Tax Returns are
complete and correct in all material respects.

 

(b) With respect to all other Taxes for which no return is required or which
have not yet accrued or otherwise become due, adequate provision has been made
in the Base Balance Sheet. The provisions for Taxes reflected in the Base
Balance Sheet are adequate to cover in all material respects any liabilities of
the Company for Taxes in respect of its business, properties and operations
during the periods covered by said financial statement and all prior periods.
Any Taxes which the Company is required to withhold or collect have been
withheld or collected and paid over or will be paid over to proper Governmental
Authorities as required by Law.

 

4.11 Disclosure of Material Information.  

 

Neither this Agreement, nor the financial statements (including the footnotes
thereto), any Schedule, any exhibit, document or certificate delivered by or on
behalf of any Principal Shareholder or the Company pursuant hereto contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements herein or therein not misleading. There is no fact which
has a Material Adverse Effect on the Company or its business which has not been
specifically disclosed herein or on a Schedule hereto.

 

4.12Capitalization of Company. 

 

(a) Schedule 4.12 hereto is a true, correct and complete list of all the Members
of the Company, including the number of Membership Interests and percentage
interest of the Company owned by each Member of the Company. The issuance of all
of the issued and outstanding Membership Interests was duly authorized and all
such interests are fully paid and nonassessable, were issued in compliance with
applicable Federal and state securities laws, and were not issued in violation
of any person’s preemptive rights. There are no Membership Interests of the
Company reserved for any purpose.

 

(b) There are no (i) outstanding or authorized subscriptions, warrants, options
or other rights granted by the Company or any Principal Shareholder to purchase
or acquire, or preemptive rights with respect to the issuance or sale of, the
Membership Interests of the Company, or which obligate or may obligate the
Company to issue any additional Membership Interests or any securities
convertible into or evidencing the right to subscribe for any Membership
Interests, (ii) other securities of the Company directly or indirectly
convertible into or exchangeable for Membership Interests of the Company, (iii)
“phantom” interests, appreciation rights or agreements or similar rights or
agreements which are intended to confer on any person rights similar to any
rights accruing to owners of Membership Interests, (iv) agreements relating to
the voting of the Company’s Membership Interests, (v) restrictions on the
transferability of the Company’s Membership Interests (by agreement,
Organizational Documents, statute or otherwise), or (vi) other agreements among
the Principal Shareholders or any other person relating to the Membership
Interests.

 

4.13 Conduct of business; Absence of Certain Changes.  

 

Since the Base Balance Sheet Date, the Company has conducted its business only
in the Ordinary Course of Business and, whether or not in the Ordinary Course of
Business, there has not been any Material Adverse Change with respect to the
Company. In addition to the foregoing since the Base Balance Sheet Date there
has not been:

 

(a) any contingent liability incurred by the Company, as guarantor or otherwise,
with respect to the obligations of others;

 

(b) any Encumbrance placed on any of the properties of the Company which remains
in existence on the date hereof;

 

(c) any obligation or liability incurred by the Company other than obligations
and liabilities incurred in the Ordinary Course of Business consistent with past
practice (none of which is a claim for breach of contract, breach of duty,
breach of warranty, tort or infringement of an Intellectual Property Right);

 

(d) any sale or other disposition, or any agreement or other arrangement for the
sale or other disposition, of any of the properties or assets of the Company
other than in the Ordinary Course of Business;

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

(e) any capital expenditure or commitment in excess of $5,000 with respect to
any individual item, or in excess of $10,000 with respect to all such items;

 

(f) any lease or agreement to lease any assets with an annual rental in excess
of $5,000 with respect to any individual item or in excess of $10,000 with
respect to all such items;

 

(g) any damage, destruction or loss, whether or not covered by insurance, of any
of the assets or business of the Company;

 

(h) any (i) declaration, setting aside or payment of any dividend on, or (ii)
the making of any other distribution in respect of, or (iii) any direct or
indirect redemption, purchase or other acquisition by the Company of, the
capital stock of the Company;

 

(i) any issuance of any securities of the Company;

 

(j) any labor trouble or claim of unfair labor practices involving the Company;

 

(k) any obligation or liability incurred by the Company to, or any loans or
advances made by the Company to, any of its officers, directors or stockholders,
except normal compensation and expense allowances payable to officers;

 

(l) any change in (i) the compensation or other amounts payable or to become
payable by the Company to any of its officers, employees or agents; (ii) any
bonus arrangements with any of such officers, employees or agents; (iii) any
severance or termination arrangements; (iv) the terms of any employment
agreement; or (v) the benefits payable under any Benefit Plan;

 

(m) any change with respect to the management or supervisory personnel of the
Company;

 

(n) any payment or discharge of a material Encumbrance or liability of the
Company which was not shown on the Base Balance Sheet or incurred in the
Ordinary Course of Business thereafter;

 

(o) any write-downs of the value of any assets (including impairment of
intangible assets ) or write-offs as uncollectible of any notes or accounts
receivable, except for write-downs or write-offs that are in the aggregate less
than $5,000 incurred in the Ordinary Course of Business;

 

(p) any disposal, sale, assignment, license or lapse of any rights to the use of
any Intellectual Property Right, or disclosure to any person other than
Purchaser of any trade secret or other information not theretofore a matter of
public knowledge other than pursuant to confidentiality agreements;

 

(q) any change in any method of accounting or accounting practice, whether or
not such change was permitted by GAAP; or

 

(r) any agreement, whether in writing or otherwise, to take any action described
in this Section.

 

4.14Warranty or other Claims. 

 

(a) Neither the Company nor any Principal Shareholder has Knowledge of any
existing or threatened claims, or any facts upon which a claim is likely to be
asserted, against the Company for services which are defective or fail to meet
any service warranties. No claim has been asserted against the Company for
material renegotiation or price redetermination of any business transaction, and
neither the Company nor any Principal Shareholder has Knowledge of any facts
upon which any such claim is likely to be asserted.

 

(b) All service offerings sold by the Company complied with applicable Laws,
contracts, agreed product specifications, and generally recognized standards
(whether promulgated by the Company, industry or Governmental Authority) and
there are no defects in such offerings.

 

4.15Compliance with Legal Requirements. 

 

The Company is, and at all times since its formation will has been, in
compliance, in all material respects, with each Law that is or was applicable to
it or to the conduct or operation of its business or the ownership or use of any
of its assets.

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

4.16 Legal Proceedings. 

 

There is no pending Proceeding:

 

(i) That, to the Knowledge of the Company or the Principal Shareholders, has
been commenced by or against the Company or that otherwise relates to or may
affect the business of, or any of the assets owned or used by, the Company; or

 

(ii) That, to the Knowledge of the Company or the Principal Shareholders,
challenges, or that may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, any of the transactions contemplated hereby.

 

4.17 Borrowings and Guarantees. 

 

There are no agreements or undertakings pursuant to which the Company (a) is
borrowing or is entitled to borrow any money, (b) is lending or has committed
itself to lend any money, or (c) is a guarantor or surety with respect to the
obligations of any person. Complete and accurate copies of any such written
agreements have been delivered to Purchaser.

 

4.18Status of Each Seller.  

 

(a) Except as set forth on Schedule 4.18 hereto, each Seller is an “accredited
investor,” within the meaning of Regulation D, promulgated under the Securities
Act of 1933, as amended.

 

(b) Each Seller is acquiring the Purchaser’s Common Stock for investment for
his/her/its own account and without the intention of participating, directly or
indirectly, in a distribution of the Purchaser’s Common Stock, and not with a
view to resale or any distribution of the Purchaser’s Common Stock, or any
portion thereof.

 

(c) Each Seller has knowledge and experience in financial and business matters
and has consulted with his/her/its own professional representatives as he/she/it
has considered appropriate to assist in evaluating the merits and risks of this
investment. Each Seller has had access to and an opportunity to question the
officers of the Company, or persons acting on their behalf, with respect to
material information about the Purchaser, and, in connection with the evaluation
of this investment, has, to the best of his/her/its knowledge, received all
information and data with respect to the Purchaser that Seller has requested and
which is necessary to enable Seller to make an informed decision regarding the
purchase of the Purchaser’s Common Stock. Each Seller is acquiring the
Purchaser’s Common Stock based solely upon his/her/its independent examination
and judgment as to the prospects of the Purchaser. Each Seller is not relying on
any representation in connection with the purchase of shares contemplated
hereby, except for those representations set forth herein.

 

(d) Each Seller, severally and not jointly, represents and warrants that
he/she/it has reviewed all publicly available information about the Purchaser
through the date hereof, including without limitation all of the Purchaser’s SEC
filings. Each Seller has not in connection with making its investment decision
with respect to the Purchaser’s Common Stock, relied on any representation or
warranty about the Purchaser, except as set forth herein.

 

(e) The Purchaser’s Common Stock was not offered to Seller by means of publicly
disseminated advertisements or sales literature.

 

(f) Each Seller acknowledges that an investment in the Purchaser’s Common Stock
is speculative and involves a high degree of risk and that Seller may have to
continue to bear the economic risk of the investment in such Common Stock for an
indefinite period.

 

(g) Each Seller acknowledges that the Purchaser Common Stock to be received
pursuant to this Agreement shall constitute “restricted securities” within the
meaning of Rule 144 under the Securities Act of 1933, as amended, and,
consequently, shall be subject to restriction on transfer.

 

4.19 Intellectual Property Rights. All rights of ownership of, or material
licenses to use, Intellectual Property Rights held by the Company are listed on
Schedule 4.19 hereto. There are no material Intellectual Property Rights, other
than those set forth on Schedule 4.19, necessary to, or regularly used in, the
conduct of the business of the Company as presently conducted or as presently
proposed to be conducted. 

 

(a) Except as set forth on Schedule 4.19, all statutory Intellectual Property
Rights (other than copyright matters) required to be listed in Schedule 4.19:

 

(i) have been duly registered, filed in, or issued by, the United States Patent
and Trademark Office, or the corresponding offices of other countries identified
on said schedule;

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

 

 

(ii) have been properly maintained and renewed in accordance with all applicable
laws and regulations in the United States and such foreign countries;

 

(iii) in the case of copyrightable works of authorship, were developed and
authored as original works of authorship either by full-time employees of the
Company within the normal scope of their duties as works for hire, or by third
persons as works for hire under an express written agreement so stating or under
a written agreement expressly transferring and assigning all rights to the
Company;

 

(iv) in the case of patents or patent applications, have been duly assigned to
the Company and such assignment(s) have been recorded with the appropriate
Governmental Authorities; and

 

(v) are freely transferable (except as otherwise required by Law).

 

(b) All Intellectual Property Rights required to be listed on Schedule 4.19,
whether or not statutorily created:

 

(i) are owned exclusively by the Company, free and clear of any licenses,
sub-licenses or Encumbrances, such that no other person has any right or
interest in or license to use or right to license others to use any of the
Intellectual Property Rights, other than as disclosed on Schedule 4.19 and
non-exclusive licenses to customers in the Ordinary Course of Business or have
been validly licensed to the Company under license agreements permitting their
current use; and

 

(ii) are not subject to any outstanding Court Order.

 

(c) All licenses and other agreements pursuant to which any Intellectual
Property Rights, including any computer software, are licensed to or used by the
Company are valid, binding and enforceable, and there does not exist under any
such license or agreement a default or event or condition which, after notice or
lapse of time or both, would constitute a default by any party thereto.

 

(d) No Proceeding to which the Company is a party has been commenced which (i)
challenges the rights of the Company in respect of the Intellectual Property
Rights listed on Schedule 4.19, or (ii) charges the Company with infringement of
any other person’s Intellectual Property Rights. To the Knowledge of the Company
and the Principal Shareholders, no such Proceeding has been threatened, nor has
any such Proceeding to which the Company is not a party been filed or threatened
to be filed.

 

(e) To the Knowledge of the Company or the Principal Shareholders (based on the
Company’s review of competitive products of the last two years), the Company is
not infringing upon any Intellectual Property Rights of any other person. To the
Knowledge of the Company and the Principal Shareholders, none of the
Intellectual Property Rights listed on Schedule 4.19 is being infringed by any
other person.

 

(f) No director, officer, employee or Member of the Company owns, directly or
indirectly, in whole or in part, any Intellectual Property right which the
Company has used, is presently using, or the use of which is reasonably
necessary to its business as now conducted or presently contemplated to be
conducted.

 

(g) In addition to the Intellectual Property Rights described above, the Company
has the right to use, free and clear of any claims or rights of others, all
Trade Secrets required for or used in the manufacture or marketing of all
products formerly or presently produced by the Company, including products
licensed from others. The Company has disclosed to Buyer all written
documentation relating to its Trade Secrets and has adopted measures adequate to
protect its Trade Secrets.

 

(h) Copies of all forms of confidentiality, nondisclosure and similar agreements
related to Intellectual Property Rights to which the Company is a party or which
benefit the Company have been or will be on or before the Closing Date,
delivered to the Purchaser, and all such agreements are valid, binding and
enforceable against the parties thereto and there are no defaults or conditions
which, after notice or lapse of time or both, would constitute a default by the
Company, or to the Knowledge of Company or Seller, by any party thereto.

 

4.20Company Assets. Schedule 4.20 sets forth a true, correct and complete list
of all the Company’s material contracts and tangible and intangible material
assets, including, but not limited to, Internet domain names, websites, and
filed and issued patents. 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

 

 

5.REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. 

 

The Purchaser hereby represents and warrant to each Seller as follows:

 

5.1Existence and Good Standing. The Purchaser is a Nevada Corporation, duly
formed, validly existing and in good standing under the laws of the state of
Nevada. 

 

5.2Execution, Delivery and Performance of Agreement. The Purchaser has the power
and authority to execute, deliver and perform fully its obligations under this
Agreement.  

 

5.3Enforceability. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action on the part of the Purchaser and
constitute the valid and legally binding obligations of the Purchaser,
enforceable against it in accordance with its terms. 

 

5.4No Conflict. Neither the execution of this Agreement, nor the performance by
the Purchaser of its obligations hereunder will violate or conflict with the
Purchaser’s organizational documents, or any applicable Law or Order. 

 

5.5Consents. No consent of any third party or Governmental Authority is required
in connection with the execution and delivery by the Purchaser of this Agreement
and/or the consummation of the transactions contemplated hereby. 

 

5.6SEC Reporting. The Purchaser is in compliance in all material respects with
all informational reporting requirements to which it is subject under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations promulgated thereunder (the “Exchange Act Rules”). All periodic
and other reports required by the Purchaser to be filed with the Securities and
Exchange Commission (the “SEC”) under the Exchange Act and the Exchange Act
Rules (the “Purchaser’s SEC Reports”) have been filed with the SEC comply as to
form with the Exchange Act and the Exchange Act Rules. None of the Purchaser’s
SEC Reports contain any untrue statement of a material fact, or omit to state a
material fact necessary to make the statements herein or therein not
misleading. 

 

5.7Bad Actor Representation. The Purchaser represents and warrants that the
statements set forth in Schedule 5.7 are true and accurate in all respects with
respect to the Purchaser and each of its directors and officers, and, to the
knowledge of the Purchaser, with respect to owners of 20% or more in voting
power of its capital stock (collectively, “Purchaser Persons”). 

 

5.8Compliance with Securities Law. The Purchaser’s issuance of Purchaser’s
Common Stock to the Sellers is exempt from registration under Section 5 of the
Securities Act of 1933, as amended (the “Act”). Such issuance will occur in
compliance with the Act and all other applicable federal and state securities
laws. 

 

5.9Disclosure of Material Information. Neither this Agreement, any Schedule, any
exhibit, document or certificate delivered by or on behalf of the Purchaser
pursuant hereto contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements herein or therein not
misleading.  

 

6. COVENANTS  

 

6.1Access to Information.  

 

From and after the date hereof, at reasonable times and upon reasonable notice
to the Company, the Purchaser shall be entitled, through its employees, advisors
and representatives, to make such investigation of the assets, properties,
facilities, personnel, business and operations of the Company, and to make such
examination of the books, records and financial condition of the Company and the
business of the Company, as Purchaser reasonably requests. No investigation by
Purchaser shall diminish, obviate or constitute a waiver of, the enforcement of
any of the representations, warranties, covenants or agreements of the Company
or the Sellers under this Agreement. The Company shall furnish the
representatives of Purchaser with all information and copies of documents
concerning the affairs of the business of the Company as such representatives
may reasonably request and shall cause the appropriate officers, employees,
consultants, agents, accountants and attorneys of the Company to cooperate fully
with such representatives in connection with such review and examination and
shall make full disclosure to Purchaser of all material facts affecting the
financial condition and business operations of the Company.

 

6.2Company Corporate Records. The Company shall deliver at the Closing all the
corporate records and documents of the Company, including without limitation,
contracts, agreements, and corporate and financial records of every nature and
kind. 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

6.3Affirmative Covenants with Respect to Ordinary Course of Business. 

 

Between the date of this Agreement and the Closing, except as otherwise required
in the Ordinary Course of Business, the Company will do each of the following
with respect to the Company:

 

(a) conduct the Company’s business only in the ordinary course of business;

 

(b) prevent any change with respect to its banking arrangements;

 

(c) keep intact its current business organization, to keep available its present
officers, agents and employees and to preserve the goodwill of those persons
having business relations with it;

 

(d) withhold or remit with respect to any employees all employment taxes;

 

(e) maintain true, correct and complete books of accounts and records relating
to the business of the Company;

 

(f) comply in all respects with all Laws applicable to the conduct of the
Company’s business or its properties or assets;

 

(g) pay any and all Taxes imposed upon the Company or its income, profits or
assets, or otherwise required to be paid by it;

 

(h) pay when due any liability or charge that if, unpaid, might become an
Encumbrance upon any of the Company’s assets;

 

6.6Negative Covenants with Respect to Ordinary Course of Business.  

 

Between the date of this Agreement and the Closing, the Company will:

 

(a) refrain from making any purchase, sale or disposition of any asset or
property of the Company and from mortgaging, pledging or, subjecting to any
encumbrance any of its properties or assets;

 

(b) refrain from entering into any contract or commitment;

 

(c) refrain from incurring any contingent liability as a guarantor or otherwise
with respect to the obligations of others, and from incurring any other
contingent or fixed obligations or;

 

(d) refrain from entering into any material agreement or amending or terminating
any material contract, agreement or license to which it is a party or waiving or
releasing any material right or claim;

 

(e) refrain in from making any change or incurring any obligation to make a
change in its organizational documents or any other of its securities, including
warrants and options;

 

(f) refrain from declaring, setting aside or paying any dividend or making any
other distribution in respect of Membership Interests, or making any direct or
indirect redemption, purchase or other acquisition of Membership Interests, of
any Seller;

 

(g) refrain from entering into any employment contract or making any change in
the compensation payable or to become payable to any of its officers, employees
or agents;

 

(h) refrain from instituting, terminating, changing or making any
representations, either oral or written, to increase or change any benefit plan
or adopting any new benefit plan;

 

(i) refrain from making any change in accounting methods or practices;

 

(j) refrain from prepaying any loans from its members, officers or directors (if
any) or making any change in its borrowing arrangements;

 

(k) refrain from merging, consolidating or reorganizing with, or acquiring, any
entity;

 

(l) refrain from agreeing to any audit assessment by any Governmental Authority
or filing any Tax Return, or amendment thereto, unless copies of such Tax
Returns have been delivered to the Company’s CFO for review and approval prior
to filing, or from revoking any tax election or making any agreement or
settlement related to Taxes with any Governmental Authority;

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

(m) refrain from taking any action which would cause any Governmental Authority
to institute Proceedings regarding the Company or take any other action which
would result in the Company being in noncompliance in any material respect with
the requirements of any Governmental Authority having jurisdiction thereof; and

 

(n) refrain from issuing any securities of the Company

 

6.7Notification of Breach of Representations and Warranties.  

 

Promptly upon the Company having knowledge thereof, it shall advise the
Purchaser in writing of (i) any material adverse change with respect to Company;
(ii) any event, condition or circumstance occurring from the date hereof until
the Closing Date that would constitute a violation or breach of any
representation, warranty, covenant, agreement or provision contained in this
Agreement (provided, however, that such disclosure shall not be deemed to cure
any violation or breach of any such representation, warranty, covenant,
agreement or provision), or (iii) any event, occurrence, transaction or other
item that would have been required to be disclosed herein or delivered
hereunder, had such event, occurrence, transaction or item existed on the date
hereof, and the Company shall use its best efforts to prevent or promptly remedy
the same.

 

6.8Consummation of Agreement.  

 

The Company, the Purchaser and the Sellers shall use their best efforts to
perform and fulfill all conditions and obligations on their respective part to
be performed and fulfilled under this Agreement, to the end that the
transactions contemplated by this Agreement shall be fully carried out. To this
end, the Company and the Purchaser will obtain all necessary authorizations or
approvals, including those of the Members, Managers and Board of Directors of
the Company and the Purchaser, as applicable.

 

6.10Exclusive Dealing. 

 

(a) Until such time as this Agreement is terminated in accordance with its
terms, none of the Company, the Sellers, nor any of the Company’s directors,
officers, employees or Representatives will, directly or indirectly: (i)
encourage, solicit, initiate, engage (including by way of furnishing or
disclosing information) or participate in any negotiations with any third person
or entity (other than the Purchaser) concerning any merger, consolidation or
other business combination involving the Company or acquisition of any portion
of its assets or business (other than in the ordinary course of business), or
encourage, solicit, initiate or entertain inquiries or proposals concerning, or
which could reasonably be expected to lead to, any of the foregoing (an
“Acquisition Transaction”); or (ii) negotiate or take any other action intended
or designed to facilitate the efforts of any third person or entity (other than
Purchaser) relating to a possible Acquisition Transaction, or (ii) enter into
any arrangements, agreements or understanding requiring the Company or any
Seller to abandon, terminate or fail to consummate the transactions contemplated
by this Agreement.

 

(b) The Company will immediately notify the Purchaser regarding any contact
between the Company or any of its Members, officers, directors or
Representatives and any other person regarding any such offer or proposal or any
related inquiry.

 

6.11Further Assurances. After the date hereof, at the reasonable request of the
other party, each Seller, Company and Purchaser shall execute and deliver or
cause to be executed and delivered to the other party such documents or other
instruments as required by this Agreement, in order to implement the
transactions contemplated by this Agreement. 

 

6.12SEC Reporting. For so long as the Purchaser remains subject to the
informational reporting requirements of the Exchange Act and the Exchange Act
Rules or, if earlier, until all Sellers have disposed of their shares of Common
Stock of the Purchaser, the Purchaser shall remain fully compliant with all such
reporting requirements of the Exchange Act and the Exchange Act Rules and shall
promptly file all SEC Reports with the SEC in compliance therewith. 

 

7.CONDITIONS TO COMPANY AND SELLERS’ OBLIGATIONS.  

 

The obligation of each Seller and the Company to consummate this Agreement and
the transactions contemplated hereby are subject to the condition that, on or
before the Closing, the actions required by this section 7 will have been
completed.

 

7.1Representations; Warrantees; Covenants. Each of the representations and
warranties of the Purchaser contained in Section 5 shall be true and correct as
though made on and as of the Closing Date, and the Purchaser shall, on or before
the Closing have performed all of its obligations hereunder which by the terms
hereof are to be performed by them on or before the Closing. 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

7.2 No Bankruptcy. The Purchaser shall not (i) have commenced a voluntary
Proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or substantially all of
its property, or (ii) have an involuntary Proceeding commenced against it
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereinafter
in effect or seeking the appointing of a trustee, receiver, liquidator,
custodian or similar official of it or substantially all of its property, or
(iii) have consented to any such relief or to the appointment of or taking
possession by any such official against it, or (iv) have made a general
assignment for the benefit of its creditors, or (iii) have an attachment placed
after the date hereof on all or a significant portion of its assets 

 

7.3 Absence of Certain Litigation. There shall not be any (a) injunction,
restraining order or other Court Order issued by any court of competent
jurisdiction which directs that this Agreement or any material transaction
contemplated hereby shall not be consummated as herein provided, (b) Proceeding
by any Government Authority pending before any court or Governmental Authority,
wherein such complainant seeks the restraint or prohibition of the consummation
of the transactions contemplated by this Agreement, or (c) Proceeding by a
private party pending before any Governmental Authority, which in the reasonable
opinion of Company is likely to result in the restraint or prohibition of the
consummation of any material transaction contemplated hereby or the obtaining of
an amount in payment (or indemnification) of material damages from or other
material relief against any of the parties or against any directors or officers
of the Company, in connection with the consummation of the transactions
contemplated by this Agreement.. 

 

7.4 Resignations and Appointment of Officers; Releases. The Purchaser shall have
delivered to the Company prior to Closing, a complete and correct list of all of
the officers and directors of the Purchaser and the written resignations of the
EVP, Operations of the Purchaser, which resignation will be effective no later
than the Closing Date. In addition, the Purchaser’s Board of Directors shall
have appointed (i) Itay Koren to the Board of Directors, (ii) Sonya Kreizman as
Interim CEO of the Purchaser at a salary of $7,000 per month, and (iii) Yossi
Shemesh CTO of the Purchaser at a salary not to exceed $10,000 per month.  

 

7.5Closing Certificate of Purchaser. The Purchaser shall have delivered one or
more certificates of the Purchaser, dated as of the Closing Date, as to such
matters as the Company may reasonably request. 

 

7.6Registration Rights Agreement. Purchaser shall have executed and delivered a
Registration Rights Agreement to the Sellers in form and substance substantially
as set forth on Exhibit A hereto. 

 

7.7Purchaser’s Receipt of Minimum Financing. Purchaser shall have received after
the date hereof and on or before the Closing Date, financing in the amount of at
least $500,000. 

 

8.CONDITIONS TO OBLIGATIONS OF THE PURCHASER. 

 

The obligation of the Purchaser to consummate this Agreement and the
transactions contemplated hereby are subject to the condition that, on or before
the Closing, the actions required by this Section 8 will have been completed.

 

8.1Representations; Warrantees; Covenants. Each of the representations and
warranties of the Company and each Seller contained in Section 4 shall be true
and correct as though made on and as of the Closing Date and the Company and
each Seller shall, on or before the Closing, have performed all of their
respective obligations hereunder which by the terms hereof are to be performed
by them on or before the Closing. Company shall have delivered to Purchaser a
certificate dated as of the Closing to the foregoing effect. 

 

8.2Absence of Certain Litigation. There shall not be any (a) injunction,
restraining order or other Court Order issued by any court of competent
jurisdiction which directs that this Agreement or any material transaction
contemplated hereby shall not be consummated as herein provided, (b) Proceeding
by any Government Authority pending before any court or Governmental Authority,
wherein such complainant seeks the restraint or prohibition of the consummation
of the transactions contemplated by this Agreement, or (c) Proceeding by a
private party pending before any Governmental Authority, which in the reasonable
opinion of Purchaser is likely to result in the restraint or prohibition of the
consummation of any material transaction contemplated hereby or the obtaining of
an amount in payment (or indemnification) of material damages from or other
material relief against any of the parties or against any directors or officers
of the Purchaser, in connection with the consummation of any material
transaction contemplated hereby. 

 

8.3Ancillary Agreements.  

 

Itay Koren, majority member of the Company, Sonya Kreizman, a Principal
Shareholder of the Company, and Yossi Shemesh, CTO of the Company, shall have
executed and delivered a Noncompetition Agreement, Nondisclosure Agreement and
Intellectual Property Rights Agreement, all in form and substance reasonably
satisfactory to the Purchaser. Itay Koren shall agree to provide strategic
consulting services to the Purchaser for a period of two months for no
additional consideration (after this initial period, Mr. Koren and the Purchaser
shall determine whether and on what terms to enter into a further agreement with
regard to advisory services to the Purchaser). Ed Murphy and the Purchaser shall
enter into a business consulting agreement on terms acceptable to the Purchaser.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

8.3Closing Certificate of Company and Sellers. The Company and the Principal
Shareholders shall have delivered one or more certificates, dated as of the
Closing Date, as to such matters as the Purchaser shall reasonably request.  

 

8.4 Purchaser’s Receipt of Minimum Financing. Purchaser shall have received
after the date hereof and on or before the Closing Date, financing in the amount
of at least $500,000 on terms and conditions reasonably satisfactory to
Purchaser. 

 

8.5 Liabilities at Closing. After giving effect, on a pro-forma basis, to the
issuance of Purchaser common stock and payments under Sections 3.2 and 3.3
hereof, respectively, the Company shall have no liabilities of any kind or
nature. 

 

8.6Base Balance Sheet. The Base Balance Sheet shall be acceptable in form and
substance to NCAP in its sole and absolute discretion. 

 

9. INDEMNIFICATION 

 

9.1Survival; Right to Indemnification Not Affected By Knowledge or Materiality.
 

 

(a) All representations, warranties, covenants, and obligations in this
Agreement, will survive the execution of this Agreement and the Closing of the
transactions contemplated hereby.

 

(b) The right of the Indemnified Party to indemnification for losses or other
remedy based on breach of the representations, warranties, and/or covenants set
forth in this Agreement will not be affected by the closing of the transaction
contemplated by this Agreement, or any information of which the Indemnified
Party may have Knowledge prior to the Closing Date, provided that the rights and
remedies of the Indemnified Party in respect of any of the foregoing shall not
extend to any event or matter which otherwise might have affected such rights
and remedies as provided in any specific written waiver or release by the
Indemnified Party.

 

(c) For the purpose of determining whether there is a claim for losses under
this Section and calculation of the amount of such losses, any qualification of
any representation or warranty by reference to the materiality of matters stated
therein, and any limitations of such representations as being to the knowledge
of any person, or words to similar effect, shall be disregarded.

 

9.2Indemnification by the Principal Shareholders and the Company. 

 

Subject to the limitations in Section 9.3 below, and in consideration of the
transfer of the Membership Interests, the Principal Shareholders and the Company
(but the Company only until the moment immediately before it is owned by
Purchaser), jointly and severally, shall defend, indemnify and hold the
Purchaser harmless from and against any losses, liabilities or expenses,
including reasonable attorney’s fees, directly incurred by Purchaser resulting
from any Third Party Action that is instituted against it, resulting from or
arising out of any breach of any of the representations, warranties, covenants
or agreements made by the Company or any Seller in or pursuant to this
Agreement.

 

9.3Limitations on Indemnification by the Company and Principal Shareholders.  

 

The right to indemnification under Section 9.2 is subject to the following
limitations:

 

(a) The Company and the Principal Shareholders shall have no liability under
Section 9.2 unless Purchaser gives reasonably prompt written notice to the
Company and Principal Shareholders asserting a claim for losses, including
reasonably detailed facts and circumstances pertaining thereto, before the
expiration of a period of two years after the date hereof for all claims of any
type or nature whatsoever.

 

(b) Each Principal Shareholder’s liability under this Section 9 shall be limited
to return of the shares issued to them representing the Purchase Price paid to
them or, in case they no longer own said shares, an amount of cash equal to the
product of the number of shares issued to said Shareholder and the price per
share as quoted on OTC Markets at the close of business on the Closing Date. For
purposes hereof, the $80,000 paid to 17 Media Group, LLC shall be deemed part of
the Purchase Price paid to Itay Koren, one of the Principal Shareholders.
Without limiting the foregoing and for avoidance of doubt, the Purchaser shall
have no post-closing recourse against any Seller for any matter set forth herein
or pursuant to any of the transactions contemplated hereby, except to the extent
that the Purchaser can obtain indemnification from a Principal Shareholder
solely to the extent limited by this Section 9.3(b).

 

9.4Defense of Third Party Actions. 

 

(a) Promptly after receipt of notice of any Third Party Action, any person who
believes he, she or it may be an Indemnified Person will give prompt written
notice to the potential Indemnifying Person of such action.

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

(b) The Indemnified Person shall control the defense and settlement of any Third
Party Action asserted against it. The Indemnifying Person shall render all
assistance as shall be reasonable and shall have the right to participate in and
appoint its own counsel (at its own cost) and be present at the defense of such
Third Party Action, but not to control the defense, negotiation or settlement
thereof, which control shall remain with the Indemnified Person.

 

(c) Each Indemnifying Person hereby consents to the non-exclusive jurisdiction
of any court in which a Proceeding is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agree that
process may be served on them with respect to such a claim anywhere in the
world.

 

9.5Payment of Indemnification. 

 

Subject to Section 9 above, claims for indemnification under this Section shall
be paid or otherwise satisfied by Indemnifying Persons within thirty (30) days
after receipt of written notice thereof given by the Indemnified Person in
writing.

 

10.SURVIVAL AND REMEDIES 

 

10.1Survival. The provisions contained in Sections 4,5,6,7,8,9,10,11and 12 shall
survive any termination of this Agreement.  

 

10.2 Remedies.  

 

The parties hereto acknowledge that the remedy at law for any breach of the
obligations undertaken by the parties hereto is and will be insufficient and
inadequate and that the parties hereto shall be entitled to equitable relief, in
addition to remedies at law. In the event of any action to enforce the
provisions of this Agreement, Purchaser, Sellers and Company shall waive the
defense that there is an adequate remedy at law. Purchaser, Sellers and Company
acknowledge that the Membership Interests are unique and cannot be obtained on
the open market. Without limiting any remedies Purchaser may otherwise have
hereunder or under applicable law, in the event any Seller or Company refuse to
perform their respective obligations under this Agreement, Purchaser shall have,
in addition to any other rights at law or equity, the right to specific
performance.

 

11.TERMINATION.  

 

At any time prior to the Closing, this Agreement may be terminated (a) by mutual
consent of the parties, (b) by either side if there has been a material
misrepresentation, breach of warranty or breach of covenant by the other side in
its representations, warranties and covenants set forth herein, (c) by Company
or the Sellers if the conditions stated in Article 7 have not been satisfied at
or prior to the Closing, (d) by the Purchaser if the conditions stated in
Article 8 have not been satisfied at or prior to the Closing, or (f) if the
Closing shall not have occurred and the transactions contemplated hereby
consummated by August 31, 2017; provided that the right to terminate under this
Section shall not be available to any parties whose breach has been the cause of
such failure to close..

 

11.1Effect of Termination.  

 

If this Agreement shall be terminated as above provided, all obligations of the
parties hereunder shall terminate but any breaching party shall remain liable to
a nonbreaching party for its damages. In the event that this Agreement is so
terminated, each party will return all papers, documents, financial statements
and other data furnished to it by or with respect to each other party to such
other party (including any copies thereof made by the first party).
Notwithstanding such termination, the provisions of Section 9 and 10 shall
survive the termination of this Agreement.

 

11.2 Right to Proceed.  

 

Notwithstanding anything in this Agreement to the contrary, (a) if any of the
conditions specified in Article 7 hereof have not been satisfied, Company and
the Sellers shall have the right to proceed with the transactions contemplated
hereby without waiving its rights hereunder and (b) if any of the conditions
specified in Article 8 hereof have not been satisfied, Purchaser shall have the
right to proceed with the transactions contemplated hereby without waiving its
rights hereunder. In each such case, the party electing to proceed shall have
the right to require all obligations, undertakings, agreements and other
provisions of this Agreement specifically performed by the other parties and
shall have the right to obtain and order such specific performance in any of the
Courts in the United States or any state or political subdivision thereof.

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

12.MISCELLANEOUS 

 

12.1Confidentiality. In the event that the transactions contemplated hereby are
not consummated, each party will keep confidential, not disclose and not use for
its own benefit (and will cause its subsidiaries, employees, officers and
directors to keep confidential, not disclose, and not use for their own benefit)
any information, whether written, oral or in electronic format and whether or
not identified as “confidential” at the time of its disclosure, obtained with
respect to the other party or its subsidiaries, employees, officers and
directors as a result of the transaction contemplated hereby or Purchaser’s due
diligence process in connection herewith (“Confidential Information”). The
obligation set forth in the preceding sentence will not apply to Confidential
Information which (i) is in the public domain on the date hereof, (ii) enters
the public domain after the date hereof (other than by reason of the breach of
any confidentiality obligation), (iii) was known to the receiving party prior to
receipt from the disclosing party, (iv) is independently developed by the
receiving party after the date hereof, (v) is disclosed to the receiving party
by a third party not in violation of the proprietary or other rights of the
other party or (vi) is disclosed pursuant to a requirement of law or judicial
process.  

 

12.2Expenses. Except as otherwise provided herein, each of the parties hereto
shall bear its respective expenses incurred or to be incurred in connection with
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. 

 

12.3No Assignment. The rights and obligations of the parties hereunder may not
be assigned without the prior written consent of the other party hereto, except
that Purchaser may assign its rights and obligations hereunder to any
wholly-owned subsidiary formed for the purpose of making the acquisition
contemplated hereby. 

 

12.4Headings. The headings contained in this Agreement are included for purposes
of convenience only, and will not affect the meaning or interpretation of this
Agreement. 

 

12.5Integration, Modification and Waiver. This Agreement, together with the
Schedules or other instruments as may be delivered hereunder, constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements, representations, understandings,
communications, whether written or verbal between the parties in relation
thereto. No supplement, modification or amendment of this Agreement will be
binding unless executed in writing by each of the parties’ duly authorized
representatives hereto. No waiver of any of the provisions of this Agreement
will be deemed to be or will constitute a continuing waiver. No waiver will be
binding unless executed in writing by the party making the waiver. The recitals
shall form part of this Agreement. 

 

12.6 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local or foreign statute or
law will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” means
including without limitation. Any reference to the singular in this Agreement
also includes the plural and vice versa. 

 

12.7Severability. If any provision of this Agreement or the application of any
provision hereof to any party or circumstance is, to any extent, adjudged
invalid or unenforceable by a court of competent jurisdiction, the application
of the remainder of such provision to such party or circumstance, the
application of such provision to other parties or circumstances, and the
application of the remainder of this Agreement will not be affected thereby. 

 

12.8Notices. All notices and other communications required or permitted
hereunder must be in writing and will be deemed to have been duly given when
delivered in person, or when dispatched by electronic mail or facsimile
transmission (provided there is confirmation of such facsimile transmission), or
the next business day after having been dispatched by an internationally
recognized courier service to the appropriate party at the address specified
below: 

 

If to the Purchaser:

 

Northsight Capital, Inc.

7740 East Evans Rd.

Scottsdale, AZ 85260

Email: johnvenners@gmail.com

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

If to the Company or Sellers:

 

Crush Mobile. LLC

286 Madison Avenue, Suite 800

New York, New York 10017

Email: itay.koren @gmail.com

 

With a copy to:

 

David H. Feinberg, Esq.

Feinberg Hanson LLP

855 Boylston Street

Boston, Massachusetts 02116

dfeinberg@feinberghanson.com

 

Any party hereto may change its address or facsimile number for the purposes of
this Section 12.8 by giving notice as provided herein.

 

12.9Governing Law. This Agreement is to be governed by and construed and
enforced in accordance with the laws of the State of Nevada without regard to
principles of conflicts of law.  

 

12.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. The exchange of a fully executed
Agreement (in counterparts or otherwise) by fax or electronic transmission is
sufficient to bind the parties to the terms and conditions of this Agreement.  

 

12.11 Disputes. In case of any dispute hereunder, the prevailing party shall be
entitled to be reimbursed by the other party for its reasonable legal fees and
expenses. 

 

12.12 Further Assurances. The Company and Seller from time to time after the
Closing at the request of Purchaser and without further consideration shall
execute and deliver further instruments of transfer and assignment (in addition
to those delivered hereunder and take such other action as Purchaser may
reasonably require to more effectively transfer and assign to, and vest in,
Purchaser all of the Membership Interests. 

 

12.13Assistance in Proceedings. The Company and Principal Shareholders will
cooperate with Purchaser and its counsel in the contest or defense of, and make
available its personnel and provide any testimony and access to its books and
records in connection with, any Proceeding involving or relating to (a) any
transaction contemplated hereby or (b) any action, activity, circumstance,
condition, conduct, event, fact, failure to act, incident, occurrence, plan,
practice, situation, status or transaction on or before the Closing Date
involving the Company or its business. 

 

 

[Balance of page intentionally left blank].

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

                                                                                          

 

Company:

 

Crush Mobile, LLC, a Delaware limited liability company

 

By: /s/ Itay Koren

Name: Itay Koren

Title: President

 

 

Purchaser:

 

Northsight Capital, Inc., a Nevada corporation

 

 

By:/s/ John P. Venners

John P. Venners, EVP, Operations and Director

 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Itay Koren                                                                 

Itay Koren

767,744 shares (55.62% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Edward J. Murphy                                                       

Edward J. Murphy

114,065 shares (8.30% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Sonya Kreizman                                                    

Sonya Kreizman

93,750 shares (6.82% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Natasha Nov
                                                                        

Natasha Nov

23,440 shares (1.70% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

Bloo Circle, LLC

 

By: /s/ Daniel Karsh, duly authorized

Name: Daniel Karsh

Title: Founder

 

(23,440 shares (1.70% of total Membership Interests))

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Isaac Bernato                                                             

Isaac Bernato

18,750 shares (1.36% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Gary Rodich                                                                 

Gary Rodich

18,750 shares (1.36% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Yosi Shemesh                                                               

Yosi Shemesh

18,750 shares (1.36% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

Direct Focus Online Limited

 

By: /s/ Jordan Rolband, duly authorized

Name: Jordan Rolband

Title: President

 

250,000 shares (18.18% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Adam Gottlieb
                                                                

Adam Gottlieb

3,125 shares (0.23% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

Proventus Partners Capital

 

By: /s/ Edward Murphy, duly authorized

Name: Edward Murphy

Title: Chairman

 

41,667 shares (3.03% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Robert Feinstein                                                         

Robert Feinstein

13,889 shares (1.01% of total Membership Interests)

--------------------------------------------------------------------------------

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT BY AND AMONG NORTHSIGHT CAPITAL,
INC., CRUSH MOBILE, LLC, AND THE MEMBERS LISTED THEREIN